DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehghanniri et al. (EP3323617A1), herein Dehghanniri, in view of Long (US20170001379).
	As to Claim 1, Dehghanniri teaches:
A material deposition process including in situ sensor analysis of a component in a formation state, the material deposition process implemented in part by an X-ray source and an X-ray detector of an additive manufacturing machine producing the component [[0017] “The backscatter x-ray system includes an emitter 161 that emits x-rays and a detector 162”], the material deposition process comprising: sensing, by the X-ray source and the X-ray detector, in situ physical properties at an area of interest of the component during a three-dimensional object production [[0020] “detect, evaluate, classify and size the defect or measure the layer thickness”]; detecting compliance to specifications or defects in the in situ physical properties with respect to pre-specified material requirements; analyzing the defects to determine corrective actions [[0022] “The scan is analyzed and evaluated for areas or regions that may indicate presence of a defect in the part…then subsequently compared to a 'golden standard', such as a computer-aided design (CAD) specification for the structure.”]; and implementing an updated three-dimensional object production, which includes the corrective actions, to complete the component [[0022] “indicating when the machine might require maintenance or adjustment and identifying what is needed for that maintenance/adjustment…the method classifies the flaw so that the corrective action or decision can be made accordingly.” Also, [0023] “if the flaw is correctible, then step 460 is used to correct the flaw”].

	One of ordinary skill in the art would have found it obvious to incorporate Long’s offset devices into Dehghanniri for the purpose of having a monitoring device that can move independently of the beam device. 
	As to Claim 2, Dehghanniri teaches:
The material deposition process of claim 1, the material deposition process comprising: implementing the three-dimensional object production of the component according to a computer design file [[0022] design specification].
	As to Claim 3, Dehghanniri teaches:
The material deposition process of claim 1, the material deposition process comprising: feeding forward and back the corrective actions to the three-dimensional object production in real time to generate the updated three-dimensional object production [[0010] “flaws as they occur… Real-time analysis”]
	As to Claim 5, Dehghanniri teaches:
The material deposition process of claim 1, wherein the in situ physical properties comprise hardness, local strain, yield strength, density, crystallite size, porosity, defect density, crystalline orientation, texture, and compositional variation [[0043] clause 7, “defect comprises a porosity indication”].
	As to Claim 6, Dehghanniri teaches:

	As to Claim 7, Dehghanniri teaches:
The material deposition process of claim 1, wherein a compute device comprises a database storing and providing the pre-specified material requirements and a computer design file for detecting the defects and implementing the three- dimensional object production [[0030] “Data processing system 600 may be coupled to storage 616”].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehghanniri et al. (EP3323617A1), herein Dehghanniri, in view of Long (US20170001379) and Nguyen et al. (US20160258256A1), herein Nguyen.
	As to Claim 4, Dehghanniri teaches:
The material deposition process of claim 1, wherein the X-ray source and the X-ray detector that together acquire a full or partial that is analyzed to determine the in situ physical properties [[0020] “detect, evaluate, classify and size the defect or measure the layer thickness”].
	Dehghanniri is silent to X-ray diffraction signal or pattern. However, Nguyen teaches x-ray diffraction [0032] used in 3D printing [title]. 
	One of ordinary skill in the art would have found it obvious to incorporate Nguyen’s x-ray diffraction into Dehghanniri. One would have been motivated to use the identification of the atomic and molecular structure of an object by measuring the angles .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742                  

/MARC C HOWELL/Primary Examiner, Art Unit 1774